Citation Nr: 1427231	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  13-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran had active service from February 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDING OF FACT

Bilateral hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An October 2012 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a May 2014 supplemental statement of the case.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

This matter was most recently before the Board in December 2013, when the case was remanded to the VA RO in San Diego, California (via the Appeals Management Center (AMC) in Washington, D.C.) for the purpose of obtaining a VA opinion pertaining to the etiology of the Veteran's bilateral hearing loss.   

All of the actions previously sought by the Board through its prior development request appear to have been completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  VA examinations were conducted and VA opinions were provided in January and April 2014; the record does not reflect that either the examination or the opinion were inadequate for rating purposes.  The January 2014 VA examiner obtained an accurate history and listened to the Veteran's assertions, and the January and April 2014 VA examiners laid a factual foundation and provided reasoned bases for the conclusions that were reached.  The Board finds that the examination findings are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection-Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz , 10 decibels to the ASA units at 1000 Hertz , 2000 Hertz, and 3000 Hertz , and 5 decibels to the ASA units at 4000 Hertz.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.

Factual Background 

In various statements, the Veteran has described his in-service noise exposure.  He has explained that he was exposed the sound of fighter jets and experienced changes in barometric pressure.  Personnel records confirm the Veteran's military occupational specialty as a fighter pilot and in-service noise exposure is conceded.  

On his March 1955 enlistment audiological examination, the Veteran demonstrated pure tone thresholds, in decibels (translated into ISO units), as follows (testing was not conducted at 3000 decibels):


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
10
-
-5
LEFT
20
10
10
-
-0


A February 1956 treatment note reported otitis media due to barotrauma.  

On his October 1957 separation audiological examination, the Veteran demonstrated pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
5
0
LEFT
15
10
10
5
0

A November 2012 VA examination demonstrated the following hearing results:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
35
60
70
70
80
LEFT
25
35
50
75
80
64

As discussed in the December 2013 Board remand, the VA negative nexus opinion provided in the November 2012 VA examination was found to be inadequate; only audiometric findings are considered in this decision.

A January 2014 VA examination demonstrated the following hearing results:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
30
40
60
70
75
76
LEFT
25
40
60
75
80
64


In her opinion, the VA examiner discussed the changes between the Veteran's enlistment examination and separation audiological results and noted that there was no significant change or decline noted in hearing sensitivity between entrance and exit of service.   

Following a review of the Veteran's records to include his lay statements, the VA examiner concluded that there was no scientific basis on which to conclude that the current hearing loss was caused by or the result of military service, to include military noise exposure.

The examiner stated that, given the stable normal hearing throughout service medical records and at the time of separation and, given Institute of Medicine findings that hearing loss from noise injuries occurred immediately following exposure, there was no scientific basis to conclude that permanent hearing loss would develop long after such exposure.  
 
In a second, April 2014, VA examination, the examiner noted that, following a review of the record, it was less likely than not that the Veteran's hearing loss was related to barotraumatic pressure.  

The examiner explained that per the patient's description of ear pain with flying and documented episodes of barotrauma, he likely experienced barotrauma many times due to flight during his service.  The examiner noted, however, that the effects of barotrauma are typically experienced immediately following the altitude change and are not usually delayed in presentation.  

The examiner explained that the Veteran likely had fluid in the middle ear as a result of barotrauma which is expected to resolve without intervention.  The examiner further explained that, as evidenced by normal audiogram in 1957, the Veteran could not have had any of the more serious or permanent complications from barotrauma; noting again that problems arose immediately following exposure to altitude change and that the Veteran's observation of hearing loss after a year from discharge was unlikely to be related to a history of barotrauma.

The Veteran is competent to report hearing impairment symptomatology, including in- and post-service acoustic traumas and the onset of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, he lacks the necessary training and expertise to provide a competent medical diagnosis or etiological opinion relating any such disability to service and, in this respect, any such opinion or statement is of no probative value.  

The only competent medical evidence related to the etiology of the diagnosed hearing impairment disability are the findings of the VA examiners who provided cogent, well-reasoned medical opinions that the claimed disability is not likely related to service, including conceded acoustic and barometric trauma.  The provided opinions reflects consideration of the relevant medical evidence of record; current examination findings; the Veteran's account of symptomatology, including in- and post-service acoustic trauma; and relevant expertise, making the opinions highly probative as to the etiology of the claimed hearing impairment disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss; there is no doubt to be resolved; and service connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


